Citation Nr: 1519595	
Decision Date: 05/07/15    Archive Date: 05/19/15

DOCKET NO.  10-33 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for bilateral peripheral neuropathy of the lower extremities to include as due to herbicide exposure and/or as secondary to diabetes mellitus, Type II (DM). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from July 1963 to July 1969.  The Veteran served in combat in Vietnam and was awarded combat decorations, including the Purple Heart Medal.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2009 decision of the Montgomery, Alabama, Regional Office (RO) of the Department of Veterans Affairs (VA) which denied service connection for peripheral neuropathy of the bilateral lower extremities as due to herbicide exposure.  In February 2015, the Veteran testified before the undersigned via video conference from the RO.  In a March 2015 rating decision, the RO reviewed the Veteran's claim pursuant to changes in pertinent VA regulations, but continued the denial.  


FINDINGS OF FACT

1.  The Veteran had in-country service in Vietnam and is presumed to have been exposed to herbicides.  

2.  The Veteran's peripheral neuropathy of the bilateral lower extremities is attributable to his service in Vietnam.  


CONCLUSION OF LAW

Service connection for peripheral neuropathy of the bilateral lower extremities is warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1137, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309(e) (2014).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

There has been a significant change in the law with the enactment of the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The Veteran's claim is being granted.  As such, any deficiencies with regard to VCAA are harmless and nonprejudicial.

Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.304, 3.306.  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

A veteran who served in the Republic of Vietnam between January 9, 1962, and May 7, 1975, is presumed to have been exposed to certain herbicide agents (e.g., Agent Orange) during such service, absent affirmative evidence to the contrary.  38 U.S.C.A. § 1116(f) (West 2014); 38 C.F.R. § 3.307(a) (6) (iii) (2014).  Service connection based on herbicide exposure will be presumed for certain specified diseases that become manifest to a compensable degree within a specified period of time in the case of certain diseases.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a) (6), 3.309(e).  The diseases associated with herbicide exposure for purposes of the presumption include early-onset peripheral neuropathy.  38 U.S.C.A. § 1116(a) (2); 38 C.F.R. § 3.309(e); see 78 Fed. Reg. 54763 (Sept. 6, 2013). 

Effective for claims pending on September 6, 2013, VA replaced the term "acute and subacute peripheral neuropathy" with the term "early-onset peripheral neuropathy."  VA also removed Note 2 to § 3.309(e), which had required, in order for the presumption to apply, that the neuropathy be transient, appear within weeks or months of exposure to an herbicide agent, and resolve within two years of the date of onset.  Under the amendments, peripheral neuropathy will still need to become manifest to a degree of 10 percent or more within one year after the date of last exposure to herbicides in order to qualify for the presumption of service connection, but it no longer needs to be transient.  Id.

In addition, and notwithstanding the foregoing, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has determined that the Veterans' Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a Veteran from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The United States Court of Appeals for Veterans Claims (Court) has specifically held that the provisions of Combee are applicable in cases involving Agent Orange exposure.  McCartt v. West, 12 Vet. App. 164, 167 (1999).

Service connection may also be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  A claim for secondary service connection generally requires competent evidence of a causal relationship between the service-connected disability and the nonservice-connected disease or injury.  Jones (Wayne L.) v. Brown, 7 Vet. App. 134 (1994).  

In this case, the Veteran served in Vietnam and is presumed to have been exposed to herbicides during that time.  During his combat service, he was wounded in action and is now service-connected for residuals of those injuries.  There is no record of any peripheral neuropathy during service or on the initial post-service VA examination in September 1969.  However, the Veteran maintains that he began having numbness of his toes during service.  However, due to the severe nature of his combat injuries and recovery therefrom, he was not focused on the toe numbness and essentially did not address it, although it persisted after service.  He reported, and as substantiated by the record, that he did not seek treatment until the mid-2000's when he was seen for burning sensation in his left foot in July 2005.  In September 2008, nerve conduction studies were performed which yielded abnormal results and were indicative of polyneuropathy of the legs.  The examiner also suggested that the Veteran be tested for DM and suggested that there may be a L5 radiculopathy.  The Veteran was in fact diagnosed with DM in about June 2012.  A March 2013 VA examination indicated that the Veteran had, in pertinent part, diabetic peripheral neuropathy.  Likewise, an April 2014 VA examination concluded that the Veteran had peripheral neuropathy in the lower extremities due to DM.  However, a July 2014 medical examiner reviewed the history of the Veteran's peripheral neuropathy and placed the onset to the 1970's (no exact date) with an actual diagnosis made in 2008 via EMG.  As such, since the diagnosis (and manifestations) preceded the diagnosed DM, the examiner opined that the peripheral neuropathy was not secondary to the DM.  A subsequent November 2014 examination report indicated that the DM might have been undiagnosed for some time and therefore the peripheral neuropathy could have still been due to the DM.  

In cases where a Veteran asserts service connection for injuries or disease incurred or aggravated in combat, 38 U.S.C.A. § 1154(b) and its implementing regulation, 38 C.F.R. § 3.304(d), are applicable.  This statute and regulation ease the evidentiary burden of a combat Veteran by permitting the use, under certain circumstances, of lay evidence.  If the Veteran was engaged in combat with the enemy, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  The Federal Circuit has held that, in the case of a combat Veteran, not only is the combat injury presumed, but so, too, is the disability due to the in-service combat injury.  Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012).  To establish entitlement to service connection, however, there still must be evidence of a current disability and a causal relationship between the current disability and the combat injury.  Id. (citing Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

In this case, the Veteran asserts that his foot numbness began during combat.  He was simultaneously exposed to herbicides at that time.  However, as noted, due to traumatic injuries, he was concerned with those injuries and did not report the foot numbness.  A VA examiner has noted that the numbness could have been due to other issues, such as jumping in boots, there was no definitive determination in that regard.  

The VA medical opinions are all competent as they were provided by medical professionals.  The Board must weigh the credibility and probative value of the medical opinions, and in so doing, the Board may favor one medical opinion over the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998).  The Board must account for the evidence it finds persuasive or unpersuasive, and provide reasons for rejecting material evidence favorable to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  In determining the weight assigned to this evidence, the Board also looks at factors such as the health care provider's knowledge and skill in analyzing the medical data.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Black v. Brown, 10 Vet. App. 279, 284 (1997).

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors: whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case; whether the medical expert provided a fully articulated opinion; and whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

The medical opinions were based on a review of the record and the Veteran's history; however, the examiners disagreed regarding the etiology of his peripheral neuropathy of the lower extremities.  Only the July 2014 examiner found the onset of the peripheral neuropathy to be close in time to service, noting that the Veteran reported that it began in 1969.  This examiner accepted that the symptoms had been present for many years prior to the actual diagnosis.  

The Board notes that the Veteran's report of foot numbness since service is accepted as credible per Reeves.  As such, it is presumed that the foot numbness was present during service.  Peripheral neuropathy is a presumptive disorder and the Veteran has reported having mild manifestations consistent with a compensable rating within one year of service.  See Diagnostic Code 8520.  To the extent that VA examiners discounted that peripheral neuropathy has been in existence since that time, they did not accord credibility to the Veteran's statements to that effect in the absence of medical records.  However, as noted, documentation of such is not necessary for combat veterans such as the Veteran.  The Board notes that the 1969 VA examination did not reveal that the Veteran had neurological deficits, but the Board finds credible the Veteran's statements that he was focused on his more serious medical injuries which had occurred 6 months prior, at that time.  

The Veteran is to be afforded all reasonable doubt and application of the benefit-of- the-doubt rule as required by law and VA regulations is warranted in this case.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, service connection for peripheral neuropathy of the bilateral lower extremities is warranted.  Although the Veteran's service-connected DM may also play an etiological role, including through aggravation, since service connection is being granted as due to herbicide exposure, consideration of secondary service connection is unnecessary.










							(Continued on the next page)

ORDER

Service connection for peripheral neuropathy of the bilateral lower extremities is granted.  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


